Case 4:17-cr-00174-ALM-CAN Document 506 Filed 08/13/21 Page 1 of 12 PageID #: 1794




                             United States District Court
                                     EASTERN DISTRICT OF TEXAS
                                         SHERMAN DIVISION

 UNITED STATES OF AMERICA                         §
                                                  §   Case Number: 4:17-CR-00174-007
 v.                                               §   Judge Mazzant
                                                  §
 LORENZO ANTONIO RIVAS                            §

                              MEMORANDUM OPINION & ORDER

          Pending before the Court is Defendant’s Motion for Reconsideration for Compassionate

   Release (Dkt. #478). The Court, having considered the motion, the response, the record, and the

   applicable law, finds that the motion must be denied.

                                           BACKGROUND

          On September 18, 2019, Defendant Lorenzo Antonio Rivas pleaded guilty to Conspiracy

   to Possess with the Intent to Distribute Heroin, a violation of 21 U.S.C. § 846. The Court sentenced

   Rivas to 87 months’ imprisonment (Dkt. # 381). Rivas is serving his sentence at FPC Pensacola

   and the Bureau of Prisons (“BOP”) projects his release date to be July 1, 2023.

   See https://www.bop.gov/inmateloc/ (Register Number: 27775-078).

          Previously, on April 17, 2020, Rivas filed a motion for compassionate release because of

   the risk associated with his medical conditions and COVID-19 (Dkt. #434). The Court denied that

   motion because Rivas did not exhaust all administrative remedies. Upon following proper

   procedure, the BOP denied Rivas’ request for compassionate leave contending the prison had taken

   an aggressive approach to reduce the risk of COVID-19 within the prison (Dkt. # 477, Exhibit 1).

          On May 20, 2021, Rivas filed the present Motion for Compassionate Release due to

   medical issues including a Body Mass Index (“BMI”) over 35, hypertension, a history of smoking,

   and a family history of heart disease (Dkt. #478). Rivas contends that because he is a Latin
Case 4:17-cr-00174-ALM-CAN Document 506 Filed 08/13/21 Page 2 of 12 PageID #: 1795




   American male, he is more genetically predisposed to developing high blood pressure or diabetes,

   and thus has a greater likelihood of contracting COVID-19 (Dkt. #478 at p. 1). Rivas argues his

   medical issues constitute “extraordinary and compelling reasons” to grant a sentence reduction

   (Dkt. #478 at p. 2).

           The Government opposes the sentence reduction arguing it is taking proper safety

   precautions for COVID-19. The Government contends the precautions and mitigating options

   available to Rivas go against the “extraordinary and compelling” reasons he claims (Dkt. #478 at

   pp. 14–15).

                                          LEGAL STANDARD

           A judgment of conviction imposing a sentence of imprisonment “constitutes a final

   judgment and may not be modified by a district court except in limited circumstances.” Dillon v.

   United States, 560 U.S. 817, 824 (2010) (quoting 18 U.S.C. § 3582(b)); see also 18 U.S.C.

   § 3582(c). One such circumstance arises from 18 U.S.C. § 3582(c)(1)(A), the statute authorizing

   compassionate release. Under § 3582(c)(1)(A), a district court may grant a sentence reduction if

   it finds: (1) a defendant “fully exhausted all administrative rights”; (2) “extraordinary and

   compelling reasons warrant such a reduction”; (3) “such a reduction is consistent with applicable

   policy statements issued by the Sentencing Commission”; and (4) such a reduction is appropriate

   “after considering the factors set forth in § 3553(a) to the extent that they are applicable.” 18 U.S.C.

   § 3582(c)(1)(A).

           The First Step Act of 2018 made the first major changes to compassionate release since its

   authorization in 1984. Pub. L. 115-391, 132 Stat. 5194. Procedurally, the First Step Act removed

   the Director of the BOP as the sole arbiter of compassionate release. Instead, the law enabled a

   defendant to move for compassionate release directly in district court after exhausting their



                                                      2
Case 4:17-cr-00174-ALM-CAN Document 506 Filed 08/13/21 Page 3 of 12 PageID #: 1796




   administrative rights. 18 U.S.C. § 3582(c)(1)(A). Prior to this change, the BOP retained sole

   gatekeeping authority over compassionate release petitions. United States v. Brooker, 976 F.3d

   228, 232 (2d Cir. 2020). This resulted in underuse and mismanagement. Id.1 Through the First

   Step Act, Congress sought to mitigate this by “increasing the use and transparency of

   compassionate release.” Pub. L. 115-391, 132 Stat. 5194, 5239 (capitalization omitted).

            Substantively, the First Step Act also modified the “extraordinary and compelling

   reasons” determination. Congress never defined what constitutes “extraordinary and compelling,”

   but rather delegated this determination to the Sentencing Commission.2                             By the text of

   § 3582(c)(1)(A), any sentence reduction must be “consistent with applicable policy statements

   issued by the Sentencing Commission.” However, since passage of the First Step Act, the

   Sentencing Commission has not updated its guidelines on compassionate release. 3 This has

   created significant disagreement across the country whether the pre-First Step Act policy statement

   is still “applicable,” and thus binding on district courts.

            The Fifth Circuit recently joined the Second, Fourth, Sixth, Seventh, and Tenth Circuits in

   concluding that § 1B1.13 is no longer binding on a district court. See United States v. Shkambi,

   993 F.3d 388, 393 (5th Cir. 2021) (“The district court on remand is bound only by

   § 3582(c)(1)(A)(i) and, as always, the sentencing factors in § 3553(a). In reaching this conclusion,


   1
     In 2013, a report from the Office of the Inspector General revealed that the BOP granted compassionate release to
   only an average of 24 incarcerated people per year. See U.S. Dep’t of Just. Office of the Inspector General, The Federal
   Bureau of Prisons’ Compassionate Release Program 1 (2013), https://www.oversight.gov/sites/default/files/oig-
   reports/e1306.pdf (last visited April 14, 2020). And of the 208 people whose release requests were approved by both
   a warden and a BOP Regional Director, 13% died awaiting a final decision by the BOP Director. Id.; see also
   Extraordinary and Compelling: A Re-Examination of the Justifications for Compassionate Release, 68 MD. L. REV.
   850, 868 (2009) (noting that, in the 1990s, 0.01 percent of inmates annually were granted compassionate release).
   2
     In 28 U.S.C. § 994(a)(2), Congress granted the Commission broad authority to promulgate “general policy statements
   regarding application of the guidelines or any other aspect of sentencing or sentence implementation that in the view
   of the Commission would further the purposes set forth in [18 U.S.C. § 3553(a)(2)].” And in 28 U.S.C. § 994(t),
   “Congress instructed the Commission to ‘describe what should be considered extraordinary and compelling reasons
   for sentence reduction, including the criteria to be applied and a list of specific examples.’” United States v. Garcia,
   655 F.3d 426, 435 (5th Cir. 2011) (quoting 28 U.S.C. § 994(t)).
   3
     The Sentencing Commission currently lacks a quorum to issue new guidelines.

                                                              3
Case 4:17-cr-00174-ALM-CAN Document 506 Filed 08/13/21 Page 4 of 12 PageID #: 1797




   we align with every circuit court to have addressed the issue.”). Under this new framework,

   § 1B1.13 still binds district courts on motions made by the BOP, but, for motions made directly

   by an inmate, district courts are free to consider any relevant fact in determining if “extraordinary

   and compelling reasons” exist. See Brooker, 976 F.3d at 235–36 (because the First Step Act allows

   both inmates and the BOP to file compassionate-release motions under § 3582(c)(1)(A), § 1B1.13

   now applies only when such motions are made by the BOP and is inapplicable when a

   compassionate-release motion is made by a defendant); United States v. McCoy, 981 F.3d 271,

   282 (4th Cir. 2020) (“A sentence reduction brought about by motion of a defendant, rather than

   the BOP, is not a reduction ‘under this policy statement.’”); United States v. Gunn, 980 F.3d 1178,

   1180 (7th Cir. 2020) (agreeing with Brooker and holding that there is no “applicable” policy

   statement for § 3582(c)(1)(A) motions after the First Step Act); United States v. Jones, 980 F.3d

   1098, 1109 (6th Cir. 2020) (“Until the Sentencing Commission updates § 1B1.13 to reflect the

   First Step Act, district courts have full discretion in the interim to determine whether an

   ‘extraordinary and compelling’ reason justifies compassionate release”).

          Despite this newfound discretion, district courts are not without guidance in determining

   whether “extraordinary and compelling reasons” exist. First, Congress has explicitly limited that

   “[r]ehabilitation of the defendant alone shall not be considered an extraordinary and compelling

   reason. 28 U.S.C. § 994(t) (emphasis added). Second, the Sentencing Commission’s policy

   statement and commentary is still persuasive. United States v. Logan, No. 97-CR-0099(3), 2021

   WL 1221481 (D. Minn., Apr. 1, 2021) (finding that § 1B1.13’s definition of “extraordinary and

   compelling” should be afforded “substantial deference . . . as such deference is consistent with the

   intent (even if not mandated by the letter) of § 3582(c)(1)(A)”). Application Note 1 of the policy

   statement provides that “extraordinary and compelling reasons” exist when: (1) a terminal illness



                                                    4
Case 4:17-cr-00174-ALM-CAN Document 506 Filed 08/13/21 Page 5 of 12 PageID #: 1798




   or other medical condition “substantially diminishes the ability of the defendant to provide self-

   care within the environment of a correctional facility”; (2) a defendant, who is at least 65 years

   old, “is experiencing a serious deterioration in physical or mental health because of the aging

   process” and “has served at least 10 years or 75 percent of his or her term of imprisonment”; and

   (3) a defendant has minor children without a caregiver or with an incapacitated spouse or partner

   who needs the defendant to be the caregiver. U.S.S.G. § 1B1.13, n.1(A)-(C). Lastly, BOP Program

   Statement 5050.50 (“PS 5050.50”), amended after passage of the First Step Act, describes the

   factors BOP considers grounds for compassionate release. See PS 5050.50 ¶¶ 3–6. These grounds

   are similar to the reasons identified by the Sentencing Commission, but also include a list of factors

   like rehabilitation and circumstances of the offense. Id.4

            Building from this guidance, district courts across the country have identified additional

   situations where “extraordinary and compelling reasons” exist. First, while rehabilitation alone is

   not an “extraordinary and compelling” reason for a sentence reduction, it can be a significant factor

   warranting a sentence reduction when an inmate has an otherwise qualifying condition.5 See

   United States v. Rodriguez, 451 F.Supp.3d 392, 405 (E.D. Pa. 2020) (noting that the Sentencing

   Commission         itself   interpreted      § 3582(c)(1)(A)         as    allowing      consideration       of     an

   inmate’s rehabilitation). If an inmate demonstrates a long, comprehensive record of rehabilitation,

   it goes to whether injustice would result if they remain incarcerated. See Brooker, 976 F.3d at 238

   (identifying “the injustice of [a] lengthy sentence” as a factor that may weigh in favor of a sentence



   4
     PS 5050.50’s nonexclusive factors are: “the defendant’s criminal and personal history, nature of his offense,
   disciplinary infractions, length of sentence and amount of time served, current age and age at the time of offense and
   sentencing, release plans, and ‘[w]hether release would minimize the severity of the offense.’” United States v.
   Saldana, 807 F. App’x 816, 819 (10th Cir. 2020) (quoting PS 5050.50 ¶ 7).
   5
     18 U.S.C. § 3142(g) aids the Court in determining whether a defendant is a danger to the community. Applicable
   factors include: “the nature and circumstances of the offense,” “the person's character, physical and mental condition,
   family ties, employment, . . . criminal history,” and “the nature and seriousness of the danger to any person or the
   community that would be posed by the person's release.” 18 U.S.C. § 3142(g).

                                                             5
Case 4:17-cr-00174-ALM-CAN Document 506 Filed 08/13/21 Page 6 of 12 PageID #: 1799




   reduction). Second, courts consider any changes in law and the sentencing guidelines when

   determining if a sentence is extraordinary. For example, courts grant compassionate release at a

   remarkable rate for inmates subject to the now abolished § 924(c) sentence-stacking. See McCoy,

   981 F.3d at 285 (“As the court observed in Bryant, multiple district courts have concluded that the

   severity of a § 924(c) sentence, combined with the enormous disparity between that sentence and

   the sentence a defendant would receive today, can constitute an “extraordinary and compelling”

   reason for relief under § 3582(c)(1)(A)”). Though Congress did not retroactively eliminate

   § 924(c) sentence-stacking, courts consider whether the outdated policy warrants relief on a

   case-by-case basis.6

            Even if extraordinary and compelling reasons exist, they must outweigh the 18 U.S.C.

   § 3553(a) factors to warrant sentence reduction. See 18 U.S.C. § 3582(c)(1)(A). These factors are:

            (1) the nature and circumstances of the offense and the history and characteristics
                of the defendant;

            (2) the need for the sentence imposed—

                     (A) to reflect the seriousness of the offense, to promote respect for the law,
                         and to provide just punishment for the offense;

                     (B) to afford adequate deterrence to criminal conduct;

                     (C) to protect the public from further crimes of the defendant; and

                     (D) to provide the defendant with needed educational or vocational training,
                     medical care, or other correctional treatment in the most effective manner;

            (3) the kinds of sentences available;

            (4) the kinds of sentence and sentencing range [provided for in the U.S.S.G.] . . .

            (5) any pertinent [Sentencing Commission] policy statement . . .


   6
     See Shon Hopwood, Second Looks & Second Chances, 41 CARDOZO L. REV. 83, 123-24 (2019) (arguing Congress
   did not make § 924(c) sentence stacking retroactive because it did not want to make all inmates “categorically” eligible
   for sentencing relief, but Congress meant for relief from draconian sentences to apply “individually”)

                                                              6
Case 4:17-cr-00174-ALM-CAN Document 506 Filed 08/13/21 Page 7 of 12 PageID #: 1800




          (6) the need to avoid unwarranted sentence disparities among defendants with
              similar records who have been found guilty of similar conduct; and

          (7) the need to provide restitution to any victims of the offense.

   Id. § 3553(a).

                                             DISCUSSION

          Rivas asks the Court to reduce his sentence based on his BMI, hypertension, his history of

   smoking, and his family history of heart disease. Rivas argues these conditions, paired with the

   COVID-19 pandemic, necessitate a sentence reduction. The Government argues that there is a

   COVID-19 protocol in place, and Rivas’s refusal to vaccinate negates the extraordinary and

   compelling circumstance if there were any.

          Although Rivas has met § 3582(c)(1)(A)’s exhaustion requirement, he has not met the

   statute’s requirement that “extraordinary and compelling reasons” exist warranting a reduction of

   his sentence. Even if Rivas did meet these requirements, they are negated by his refusal to mitigate

   the risk associated with his medical conditions and COVID-19. Rivas’s motion, therefore, must

   be denied.

      A. Rivas Has Met §3582(c)(1)(A)’s Exhaustion Requirement.

          Rivas’s Motion may only be considered if he first meets § 3582(c)(1)(A)’s

   exhaustion requirement. Courts may not consider a modification to a defendant’s sentence under

   § 3582(c)(1)(A)(i) unless a motion for such a modification is properly made by the Director of the

   BOP or by a defendant who has fully exhausted their administrative remedies.

   18 U.S.C. § 3582(c)(1)(A). Fully exhausting administrative remedies requires a denial by the




                                                    7
Case 4:17-cr-00174-ALM-CAN Document 506 Filed 08/13/21 Page 8 of 12 PageID #: 1801




   warden of a defendant’s facility or waiting thirty days without receiving a response to a

   request. Id. 7

            Section 3582(c)(1)(A)’s exhaustion requirement is not waivable. See United States v.

   Rivas, 833 F. App’x 556, 558 (5th Cir. 2020) (“Because the statutory language is mandatory—that

   a prisoner must exhaust their BOP remedy before filing in district court—we must enforce this

   procedural rule . . .”); United States v. Reeves, No. 18-00294, 2020 WL 1816496, at *2 (W.D. La.

   Apr. 9, 2020) (“While the Court is well aware of the effects the Covid-19

   pandemic . . . § 3582(c)(1)(A) does not provide this Court with the equitable authority to excuse

   Reeves’ failure to exhaust his administrative remedies or to waive the 30-day waiting period.”).

   If a defendant has not sought relief from the BOP, or has not waited thirty days since seeking relief,

   the Court may not consider their motion.

            Rivas properly asked the warden at FPC Pensacola to grant him compassionate leave due

   to concerns about the COVID-19 pandemic. On May 7, 2021, the warden denied his request. Rivas

   has, therefore, met § 3582(c)(1)(A)’s exhaustion requirement.

       B. Rivas Has Not Met § 3582(c)(1)(A)’s Requirement that “Extraordinary and
          Compelling Reasons” Warrant a Sentence Reduction.

            Rivas’ Motion turns on his assertion that the risks to his health associated with COVID-

   19—coupled with his BMI, hypertension, his history of smoking, and family history of heart

   disease—constitute extraordinary and compelling reasons to reduce his sentence. Rivas’ assertion

   fails because his conditions are not severe enough to constitute “extraordinary and compelling




   7
     BOP regulations define “warden” to include “ the chief executive officer of... any federal penal or correctional
   institution or facility.” 28 C.F.R. § 500.1(a); United States v. Franco, 973 F.3d 465, 468 (5th Cir. 2020); c.f .United
   States v. Campagna,16 Cr. 78-01 (LGS), 2020 WL 1489829, at *3 (S.D.N.Y. Mar. 27, 2020) (holding that “the denial
   of Defendant's request by the Residential Re-entry Manager suffices to exhaust his administrative rights”).


                                                             8
Case 4:17-cr-00174-ALM-CAN Document 506 Filed 08/13/21 Page 9 of 12 PageID #: 1802




   reasons” under § 3582(c)(1)(A)(i). Even if his conditions were severe enough, his refusal to

   mitigate his health risks forfeits his extraordinary and compelling reasons.

          The Court has discretion to decide whether Rivas’ conditions present “extraordinary and

   compelling reasons” warranting a sentence reduction. See Shkambi, 993 F.3d at 392–93. The Court

   is not bound by the Sentencing Commission’s policy statement and may consider any relevant

   facts in evaluating Rivas’ condition of incarceration. Id. Typically, courts consider whether a

   defendant suffers from a serious health condition, has a record of rehabilitation, the nature and

   circumstances of the defendant’s offense, and whether a sentence is based on outdated law.

   See Brooker, 976 F.3d at 238.

          Rehabilitation alone cannot support a claim for sentence reduction, but may be considered

   as a factor in evaluating “extraordinary and compelling reasons.” See Brooker, 976 F.3d

   at 237–38; United States v. Hudec, No. 4:91-1-1, 2020 WL 4925675, at *5 (S.D. Tex. Aug.

   20, 2020). Here, Rivas has been involved in numerous BOP adult education courses and programs

   during his incarceration (Dkt. #478, Exhibit 1 at p. 6). Rivas is housed on the Pensacola Naval

   Base without incident (Dkt. #478 at p. 5). Rivas also has the support of his family and friends who

   are willing to assist him, specifically with employment and housing, following his release

   (Dkt. #478 at p. 5). While Rivas played a part in the conspiracy to distribute large amounts of

   heroin in Texas, he has served nearly 50 percent of his sentence. Accordingly, the Court finds

   Rivas’s rehabilitative record supports his release.

          When considering if a defendant’s health condition supports compassionate release, the

   mere existence of COVID-19 in society cannot independently justify a sentence reduction.

   See United States v. Miller, No. 2:17-CR-015-D, 2020 WL 2514887, *2 (N.D. Tex. May 15, 2020)

   (citing United States v. Raia, 954 F.3d 594, 597 (3d Cir. 2020)). For a defendant to be granted



                                                    9
Case 4:17-cr-00174-ALM-CAN Document 506 Filed 08/13/21 Page 10 of 12 PageID #: 1803




   compassionate release based on COVID-19, the defendant must have a serious comorbidity and

   evidence the facility is not effectively controlling the spread of the virus. See United States v.

   Vasquez, No. CR 2:18-1282-S-1, 2020 WL 3000709, at *3 (S.D. Tex. June 2, 2020) (“General

   concerns about the spread of COVID-19 or the mere fear of contracting an illness in prison are

   insufficient grounds to establish the extraordinary and compelling reasons necessary to reduce

   a sentence.”).

          In this case, Rivas fails to show any health conditions that warrant compassionate release.

   Rivas is not subject to a terminal illness. Rivas’ conditions do not substantially diminish his ability

   to provide self-care in prison. Rivas has comorbidities of COVID-19, but his health currently

   appears stable (Dkt. #478, Exhibit 1 at p. 8). Further, hypertension, diabetes, and BMI are

   insufficient to constitute “extraordinary and compelling reasons” alone unless combined with other

   extenuating circumstances. See United States v. Manzano, No. 16-cr-20593, 2020 WL 7223301,

   at *3–4 (E.D. Mich. Dec. 8, 2020) (collecting cases and finding hypertension and diabetes were

   “extraordinary and compelling” when combined with defendant’s age and the lack of health

   protections implemented by her facility); see also United States v. Guyton, No. 11-271, 2020 WL

   2128579, at *3 (E.D. La. May 5, 2020) (denying compassionate release for a 45-year-old with

   mild hypertension). Moreover, the BOP and Rivas have successfully managed these

   health conditions. Rivas has not indicated any other physical restrictions. His age of 32 also does

   not support giving compassionate release.

          Though the pandemic has created extraordinary and compelling reasons for some inmates,

   the Court must consider mitigation efforts taken to deter the risk that creates extraordinary and

   compelling circumstances. An inmate cannot demand release due health risks associated with a

   virus while also refusing a vaccine that would eliminate that risk. United States v. Jackson, 2021



                                                     10
Case 4:17-cr-00174-ALM-CAN Document 506 Filed 08/13/21 Page 11 of 12 PageID #: 1804




   WL 806366, at *1–2 (D. Minn. Mar. 3, 2021). A denial of vaccination is a denial of self-care, and

   refusing the vaccine that would mitigate risks of infections negates any extraordinary and

   compelling circumstances. See United States v. Jackson, 2021 WL 1145903 (E.D. Pa. Mar.

   25, 2021), see also United States v. Baeza-Vargas, 2021 WL 1250349, at *2-3 (D. Ariz. Apr.

   5, 2021).

           Though the alleged social distancing restrictions at FCP Pensacola are disturbing, Rivas

   fails to present evidence demonstrating a serious risk to his health. Rivas’ records also indicate he

   was offered and refused to accept the vaccine for COVID-19. Absent COVID-19, Rivas would

   present no basis for compassionate release because his medical ailments are appropriately

   managed and do not impede his ability to provide self-care in the institution. Further, FPC

   Pensacola reports no active COVID-19 cases for inmates and only two active cases for staff.

   Federal Bureau of Prisons, COVID-19 Cases, https://www.bop.gov/coronavirus/ (last visited

   August 11, 2021).

           Weighing the evidence, Rivas’ rehabilitative efforts are impressive, but he fails to prove

   that his incarceration is “extraordinary and compelling” under the § 3582(c)(1)(A)(i) framework.

   See United States v. Stowe, No. CR H-11-803(2), 2019 WL 4673725, at *2 (S.D. Tex. Sept.

   25, 2019) (citation omitted) (stating that the defendant generally “has the burden to show

   circumstances meeting the test for compassionate release”).8

           Under the rule of finality, federal courts may not “modify a term of imprisonment once it

   has been imposed” unless one of a few “narrow exceptions” applies. Freeman v. United States,

   564 U.S. 522, 526 (2011) (citing 18 U.S.C. § 3582(c)) (plurality op.); see also Dillon, 560 U.S. at

   819 (same). Compassionate release is one of those exceptions, but a defendant must conform both


   8
    Given Defendant’s failure to meet § 3582(c)(1)(A)’s requirements, the Court need not address whether the applicable
   18 U.S.C. § 3553(a) factors support a sentence reduction.

                                                           11
Case 4:17-cr-00174-ALM-CAN Document 506 Filed 08/13/21 Page 12 of 12 PageID #: 1805




    to the procedural and substantive requirements of § 3582(c)(1)(A) for a court to modify a sentence.

    Because Rivas has failed to meet the controlling requirements for compassionate release set forth

.   in § 3582(c)(1)(A)(i), his motion must be denied.9

                                                    CONCLUSION

            It is therefore ORDERED that Defendant’s Motion for Compassionate Release

    (Dkt. #478) is DENIED.
           SIGNED this 13th day of August, 2021.




                                               ___________________________________
                                               AMOS L. MAZZANT
                                               UNITED STATES DISTRICT JUDGE




    9
     In the alternative, the Court is also unable to order home confinement. The BOP has exclusive authority to determine
    where a prisoner is housed; thus, the Court is without authority to order home confinement. 18 U.S.C. § 3621(b); see
    also United States v. Miller, No.2:17-CR-015 D(02),2020WL2514887, at*1 (N.D. Tex. May 15, 2020) (“[N]either the
    CARES Act nor the First Step Act authorizes the court to release an inmate to home confinement.”).

                                                            12
